DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


                                       Election Restriction
Claims 1-20 were initially presented for examination. In response to a restriction requirement, Applicants elected claims of Group I, which consists of claims 1-11. Applicants are requested to cancel non-elected claims 12-20 in subsequent communication. Claims 1-11 are considered on the merits. 
                                                                       
                            Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		      Specification
The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/276,369 (i.e., now U.S. Patent No. 11,010,242, issued 05/18/2021).

			         Drawings
The formal drawings are accepted. 



Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yoon et al. (US Pub. No. 2015/0309873) “hereinafter as Yoon”.
3
	As per claim 1: 

Yoon substantially teaches or discloses a memory error correction method, the method comprising 5conducting a memory transaction to send data to a memory controller from a dynamic random-access memory module (DRAM) (see figure 2 and paragraph [0014]) comprising a memory channel having a sole memory error-correcting code (ECC) chip and detecting a first memory error using the ECC chip (see paragraphs [0015-0016] and [0019]).
As per claim 2:
Yoon in view of the above rejection teaches or discloses wherein detecting the first memory error comprises performing a 10parity check using the ECC chip (see paragraphs [0007] and [0027]).   
As per claim 3:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is less than or equal to a threshold number; and directing the memory controller to perform a memory read from the DRAM (see paragraphs [0019-0023] and [0027]).   
As per claim 6:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is greater than a threshold number; 5determining that the first memory error corresponds to a same pin of a same data chip of the DRAM; and determining the first memory error corresponds to a DQ failure (see paragraphs [0019-0023] and [0027]).   
As per claim 7:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is 10greater than a threshold number; determining that the first memory error corresponds to different pins of a data chip; and determining the first memory error corresponds to a data chip failure (see paragraphs [0019-0023] and [0027]).     
As per claim 8:
Yoon in view of the above rejection teaches or discloses determining the first memory error is a DQ failure or a data chip failure; and 15directing the memory controller to assist in chipkill detection (see paragraph [0016]).   
As per claim 9:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is greater than a threshold number; determining the first memory error corresponds to a data chip of the DRAM; and 20identifying the data chip as erased (see paragraphs [0019-0023] and [0027]).    
As per claim 10:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is greater than a threshold number; determining that the first memory error corresponds to more than one data chip of the DRAM; and 25identifying a fatal memory error (see paragraphs [0019-0023] and [0027]).   
As per claim 11:
Yoon in view of the above rejection teaches or discloses determining a number of bursts of the memory transaction having the first memory error is greater than a threshold number; 5determining that a data chip of the DRAM has been previously erased; and identifying a fatal memory error (see paragraphs [0019-0023] and [0027]).   
                                    Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                Examiner NotesExaminer cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (U.S. PN: 9,043,674) describes that the DIMM structure may be fixed, i.e. one ECC chip per 8 data chips. Storing tag and meta-data with data would directly reduce the number of bits reserved for ECC. Moreover, conventional ECC techniques, such as double-error correction and triple-error detection (DEC-TED), cannot correct multiple types of error. Error-detection module 122 and error-correction module 124, in particular, embodiments characterized by special designed parity-check matrices, may correct both random and burst errors with low overhead similar to DEC-TED (see col. 4, lines 39-48).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112